Case 8:18-cv-01862-EAK-JSS Document 38 Filed 05/06/19 Page 1 of 2 PageID 804




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  GLENDA PEREZ,

         Plaintiff,

  v.                                                     Case No: 8:18-cv-1862-T-17JSS

  CIGNA HEALTH AND LIFE
  INSURANCE COMPANY,

        Defendant.
  ___________________________________/


                           MOTION TO SET A HEARING DATE

         Plaintiff, Glenda Perez, respectfully submits this motion to set a hearing date in

  the above-captioned matter. In support of this motion, the petitioner states as follows:

         1.      Plaintiff filed its petition on July 27, 2018.

         2.      The factual and legal issues have been extensively briefed.

         3.      Alternatively, should the court determine that it can rule on the Petition on

  the basis of the briefs that have been filed to date, the Plaintiff respectfully requests that

  the Court, at its earliest convenience, enter an Order.

         WHEREFORE, Plaintiff respectfully requests that the Court set the earliest

  possible hearing date.

         Respectfully submitted May 6, 2019.

                                                 /s/ Glenda Perez___________
                                                 Glenda Perez


  	                                             1	
Case 8:18-cv-01862-EAK-JSS Document 38 Filed 05/06/19 Page 2 of 2 PageID 805



                                              10158 Newminster Loop
                                              Ruskin, Florida 33573
                                              Pro se

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 6, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a Notice of

  Electronic filing to the following CM/ECF participants:

         Nancy A. Johnson, Esquire
         Email: najohnson@littler.com
         LITTLER MENDELSON, P.C.
         111 North Magnolia Avenue
         Suite 1250
         Orlando, Florida 32801




                                              /s/ Glenda Perez____________
                                              Pro se




  	                                          2	
